FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


WHATSAPP INC., a Delaware                  No. 20-16408
corporation; FACEBOOK, INC., a
Delaware corporation,                         D.C. No.
                Plaintiffs-Appellees,      4:19-cv-07123-
                                                PJH
                 v.

NSO GROUP TECHNOLOGIES                       OPINION
LIMITED; Q CYBER TECHNOLOGIES
LIMITED,
            Defendants-Appellants.

      Appeal from the United States District Court
         for the Northern District of California
      Phyllis J. Hamilton, District Judge, Presiding

         Argued and Submitted April 12, 2021
              San Francisco, California

                Filed November 8, 2021

    Before: Mary H. Murguia, Ryan D. Nelson, and
          Danielle J. Forrest, Circuit Judges.

                Opinion by Judge Forrest
2        WHATSAPP V. NSO GROUP TECHNOLOGIES

                          SUMMARY *


                Foreign Sovereign Immunity

    The panel affirmed the district court’s order denying a
private Israeli corporation’s motion to dismiss, based on
foreign sovereign immunity, an action brought under the
Computer Fraud and Abuse Act and California state law.

    WhatsApp Inc. and Facebook, Inc., alleged that
defendant, a privately owned and operated Israeli
corporation, sent malware through WhatsApp’s server
system to mobile devices.

    The panel held that it had jurisdiction under the collateral
order doctrine to review the district court’s order denying
defendant’s motion to dismiss based on a claim of immunity
from suit.

    The panel held that the Foreign Sovereign Immunity Act
occupies the field of foreign sovereign immunity and
categorically forecloses extending immunity to any entity
that falls outside the Act’s broad definition of “foreign
state.” The panel rejected defendant’s argument that it could
claim foreign sovereign immunity under common-law
immunity doctrines that apply to foreign officials. The panel
stated that there was no indication that the Supreme Court in
Samantar v. Yousuf, 560 U.S. 305 (2010), intended to extend
foreign official immunity to entities. Moreover, the FSIA’s
text, purpose, and history demonstrate that Congress


    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
        WHATSAPP V. NSO GROUP TECHNOLOGIES               3

displaced common-law sovereign immunity as it relates to
entities. The panel therefore affirmed the district court’s
order.


                       COUNSEL

Jeffrey S. Bucholtz (argued), King and Spalding LLP,
Washington, D.C.; Matthew V.H. Noller, King and Spalding
LLP, Sacramento, California; Joseph N. Akrotirianakis,
King and Spalding LLP, Los Angeles, California; for
Defendants-Appellants.

Michael R. Dreeben (argued), O’Melveny & Myers LLP,
Washington, D.C.; Yaira Dubin, O’Melveny & Myers LLP,
New York, New York; for Plaintiffs-Appellees.

Mark Parris, Carolyn Frantz, Paul Rugani, and Alyssa
Barnard-Yanni, Orrick Herrington & Sutcliffe LLP, Seattle,
Washington; for Amici Curiae Microsoft Corp., Cicsco
Systems Inc., Github Inc., LinkedIn Corporation, VMWare
Inc., and Internet Association.

Michael Trinh, Google LLC, Mountain View, California, for
Amicus Curiae Google LLC.

Sophia Cope and Andrew Crocker, Electronic Frontier
Foundation, San Francisco, California, for Amicus Curiae
Electronic Frontier Foundation.

Elaine Goldenberg, Munger Tolles & Olson LLP,
Washington, D.C.; Marianna Mao, Munger Tolles & Olson
LLP, San Francisco, California; David Kaye, Irvine,
California; for Amicus Curiae David Kaye.
4       WHATSAPP V. NSO GROUP TECHNOLOGIES

Kyle A. McLorg, Stephanie Skaff, and Deepak Gupta,
Farella Braun & Martel LLP, San Francisco, California, for
Amici Curiae Access Now, Amnesty International,
Committee to Protect Journalists, Internet Freedom
Foundation, Paradigm Initiative, Privacy International, Red
en Defensa de los Derechos Digitales, and Reporters
Without Borders.

Geoffrey M. Klineberg and Bethan R. Jones, Kellogg
Hansen Todd Figel & Frederick PLLC, Washington, D.C.,
for Amicus Curiae Foreign Sovereign Immunity Scholars.


                         OPINION

FORREST, Circuit Judge:

     The question presented is whether foreign sovereign
immunity protects private companies. The law governing
this question has roots extending back to our earliest history
as a nation, and it leads to a simple answer—no. Indeed, the
title of the legal doctrine itself—foreign sovereign
immunity—suggests the outcome.

    Plaintiffs-Appellees WhatsApp Inc. and Facebook, Inc.
(collectively WhatsApp) sued Defendants-Appellants NSO
Group Technologies Ltd. and Q Cyber Technologies Ltd.
(collectively NSO), alleging that NSO, a privately owned
and operated Israeli corporation, sent malware through
WhatsApp’s server system to approximately 1,400 mobile
devices, breaking both state and federal law. NSO argues
foreign sovereign immunity protects it from suit and,
therefore, the court lacks subject matter jurisdiction.
Specifically, NSO contends that even if WhatsApp’s
allegations are true, NSO was acting as an agent of a foreign
         WHATSAPP V. NSO GROUP TECHNOLOGIES                   5

state, entitling it to “conduct-based immunity”—a common-
law doctrine that protects foreign officials acting in their
official capacity.

    The district court rejected NSO’s argument, concluding
that common-law foreign official immunity does not protect
NSO from suit in this case. We agree that NSO is not entitled
to immunity in this case, but we reach this conclusion for a
different reason than did the district court. We hold that the
Foreign Sovereign Immunity Act (FSIA or Act) occupies the
field of foreign sovereign immunity as applied to entities and
categorically forecloses extending immunity to any entity
that falls outside the FSIA’s broad definition of “foreign
state.” And we reject NSO’s argument that it can claim
foreign sovereign immunity under common-law immunity
doctrines that apply to foreign officials—i.e., natural
persons. See Samantar v. Yousuf, 560 U.S. 305, 315–16
(2010). There is no indication that the Supreme Court
intended to extend foreign official immunity to entities.
Moreover, the FSIA’s text, purpose, and history demonstrate
that Congress displaced common-law sovereign immunity
doctrine as it relates to entities. See Native Vill. of Kivalina
v. ExxonMobile Corp., 696 F.3d 849, 856 (9th Cir. 2012)
(“Federal common law is subject to the paramount authority
of Congress.”).

                    I. BACKGROUND

    NSO is an Israeli company that designs and licenses
surveillance technology to governments and government
agencies for national security and law enforcement purposes.
One of NSO’s products—a program named Pegasus—
“enables law enforcement and intelligence agencies to
remotely and covertly extract valuable intelligence from
virtually any mobile device.” Pegasus users may intercept
messages, take screenshots, or exfiltrate a device’s contacts
6        WHATSAPP V. NSO GROUP TECHNOLOGIES

or history. NSO claims that it markets and licenses Pegasus
to its customers, 1 which then operate the technology
themselves. According to NSO, its role “is limited to . . .
providing advice and technical support to assist customers in
setting up—not operating—the Pegasus technology.”

    WhatsApp provides an encrypted communication
service to the users of its application. Because of its
encryption technology, every type of communication
(telephone calls, video calls, chats, group chats, images,
videos, voice messages, and file transfers) sent using
WhatsApp on a mobile device can be viewed only by the
intended recipient. WhatsApp asserts that NSO used
WhatsApp’s servers without authorization to send
“malicious code” to approximately 1,400 WhatsApp users.
The malicious code was allegedly designed to infect the
targeted devices for the purpose of surveilling the device
users.

    In October 2019, WhatsApp sued NSO in federal district
court. WhatsApp asserted claims under the Computer Fraud
and Abuse Act, 18 U.S.C. § 1030, and the California
Comprehensive Computer Data Access and Fraud Act, Cal.
Penal Code § 502, as well as claims for breach of contract
and trespass to chattels. WhatsApp alleged that NSO
intentionally accessed WhatsApp servers without
authorization to figure out how to place Pegasus on
WhatsApp users’ devices without detection. WhatsApp
sought an injunction restraining NSO from accessing
WhatsApp’s servers, violating WhatsApp’s terms, and


    1
      WhatsApp contends that NSO’s customers are not limited to
foreign governments. Whether this is true or not is immaterial to the
outcome of this case.
        WHATSAPP V. NSO GROUP TECHNOLOGIES                  7

impairing WhatsApp’s service. WhatsApp also sought
compensatory, statutory, and punitive damages.

    NSO moved to dismiss the complaint. As relevant here,
NSO asserted that the court lacked subject matter
jurisdiction because NSO was acting at the direction of its
foreign government customers and is protected from suit
under foreign sovereign immunity. The district court denied
NSO’s motion. Relying on the Restatement (Second) of
Foreign Relations Law § 66, the district court concluded that
NSO was not entitled to common-law conduct-based foreign
sovereign immunity because it failed to show that exercising
jurisdiction over NSO would serve to enforce a rule of law
against a foreign state. This interlocutory appeal followed.

                     II. DISCUSSION

              A. Interlocutory Jurisdiction

    As a threshold matter, WhatsApp argues that we lack
jurisdiction over this interlocutory appeal because the
district court’s order is not a final appealable order. “We
review questions of our own jurisdiction de novo.” Hunt v.
Imperial Merch. Servs., Inc., 560 F.3d 1137, 1140 (9th Cir.
2009) (citation omitted).

    We have jurisdiction over “final decisions of the district
courts.” 28 U.S.C. § 1291. Under the collateral-order
doctrine, a small class of interlocutory orders qualifies as
“final decisions.” See Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541, 545–46 (1949). To be an appealable
collateral order, the decision must “[1] conclusively
determine the disputed question, [2] resolve an important
issue completely separate from the merits of the action, and
[3] be effectively unreviewable on appeal from a final
judgment.” P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy,
8        WHATSAPP V. NSO GROUP TECHNOLOGIES

Inc., 506 U.S. 139, 144 (1993) (citation omitted). WhatsApp
contests only the third element—that the order is effectively
unreviewable after final judgment.

    A common example of an immediately appealable
collateral order that is effectively unreviewable after final
judgment is an interlocutory denial of certain immunities
from suit. SolarCity Corp. v. Salt River Project Agric.
Improvement & Power Dist., 859 F.3d 720, 725 (9th Cir.
2017) (noting that the “Supreme Court has allowed
immediate appeals from” interlocutory denials of Eleventh
Amendment immunity, absolute and qualified immunity,
foreign sovereign immunity, and tribal sovereign immunity).
In contrast, denials of a “defense to liability” are not
immediately appealable final orders. Id. at 725–26
(explaining that “[u]nlike immunity from suit, immunity
from liability can be protected by a post-judgment appeal”
and “therefore do[es] not meet the requirements for
immediate appeal under the collateral-order doctrine”).

     The parties dispute whether common-law conduct-based
foreign official immunity is an immunity from suit, entitling
it to an interlocutory appeal, or a defense to liability that can
only be appealed post-judgment. But all agree that foreign
state sovereign immunity, now codified in the FSIA, is an
immunity from suit and that an order denying a foreign
state’s claim of sovereign immunity is immediately
appealable. Compania Mexicana de Aviacion, S.A. v. U.S.
Dist. Ct., 859 F.2d 1354, 1358 (9th Cir. 1988). Because we
conclude that the FSIA governs NSO’s claim of immunity,
we have jurisdiction over this appeal under the collateral-
order doctrine.
        WHATSAPP V. NSO GROUP TECHNOLOGIES                   9

             B. Foreign Sovereign Immunity

1. Origins of the Doctrine

    Chief Justice John Marshall’s opinion in Schooner
Exchange v. McFadden, 7 Cranch 116; 3 L. Ed. 287 (1812),
is credited with establishing foreign sovereign immunity in
American law. See Opati v. Republic of Sudan, 140 S. Ct.
1601, 1605 (2020); see also Schooner Exchange, 7 Cranch
at 136 (noting the Court was “exploring an unbeaten path,
with few, if any, aids from precedents or written law”).
Writing for the Court, he reasoned that a nation’s jurisdiction
within its own boundaries is “exclusive and absolute” and
any limitations on such jurisdiction “must be traced up to the
consent of the nation itself. They can flow from no other
legitimate source.” Schooner Exchange, 7 Cranch at 136.
Chief Justice Marshall further explained that respecting, and
claiming, the “perfect equality and absolute independence of
sovereigns,” the nations of the world have “wave[d] the
exercise of a part of that complete exclusive territorial
jurisdiction” in cases brought within their jurisdiction
against a foreign sovereign and ministers of a foreign
sovereign. Id. at 137–39; Republic of Austria v. Altmann,
541 U.S. 677, 688 & n.9 (2004).

    From this origin—described as “the classical or virtually
absolute theory of sovereign immunity,” Permanent Mission
of India to the U.N. v. City of New York, 551 U.S. 193, 199
(2007) (internal quotation marks and citation omitted)—
“[t]he doctrine of foreign sovereign immunity developed as
a matter of common law.” Samantar, 560 U.S. at 311.
During our early years as a country, the State Department
took the lead in applying foreign sovereign immunity. Id.;
see also Br. of Foreign Sovereign Immunity Scholars, 4–7,
No. 20-16408. Essentially, when faced with an immunity
claim brought by a foreign state or official, if the State
10      WHATSAPP V. NSO GROUP TECHNOLOGIES

Department suggested immunity, a court would acquiesce.
Samantar, 560 U.S. at 311–12. And if the State Department
did not suggest immunity, the court’s inquiry consisted of
asking whether the State Department had a policy for
recognizing sovereign immunity in similar circumstances.
Id. So, the State Department, not the courts, was the primary
arbiter of foreign sovereign immunity. And the State
Department’s general practice was to suggest immunity “in
all actions against friendly sovereigns.” Id. at 312.

2. The Foreign Sovereign Immunity Act

    In the early 1950s, the State Department abandoned the
absolute theory of foreign sovereign immunity and “join[ed]
the majority of other countries by adopting the ‘restrictive
theory’ of sovereign immunity.” Permanent Mission of India
to the U.N., 551 U.S. at 199. Under this theory, foreign
sovereign “‘immunity is confined to suits involving the
foreign sovereign’s public acts, and does not extend to cases
arising out of a foreign state’s strictly commercial acts.’”
Samantar, 560 U.S. at 312 (quoting Verlinden B.V. v. Cent.
Bank of Nigeria, 461 U.S. 480, 487 (1983)). Congress
recognized that “[u]nder international law, states are not
immune from the jurisdiction of foreign courts insofar as
their commercial activities are concerned.” 28 U.S.C.
§ 1602. Unsurprisingly, the politics of international
diplomacy, at times, caused the State Department to suggest
granting immunity in cases where its new, restrictive theory
would have dictated denial. Samantar, 560 U.S. at 312;
Verlinden B.V., 461 U.S. at 487. Inconsistent outcomes also
occurred depending on whether an immunity claim was
presented to the State Department or a court. Verlinden B.V.,
461 U.S. at 487–88.

    Congress disapproved of this inconsistency and enacted
the FSIA to promote uniformity. Samantar, 560 U.S. at 313.
        WHATSAPP V. NSO GROUP TECHNOLOGIES                  11

As the Act explains, its purpose was twofold: (1) “endorse
and codify the restrictive theory of sovereign immunity” that
existed under international law, and (2) “transfer primary
responsibility for deciding claims of foreign states to
immunity from the State Department to the courts.” Id.
(internal quotation marks omitted); 28 U.S.C. § 1602. In
Congress’s view, placing the responsibility for deciding
foreign sovereign immunity claims with courts “would serve
the interests of justice and would protect the rights of both
foreign states and litigants in the United States courts.”
28 U.S.C. § 1602. And so, immunity determinations were no
longer made in the Secretary’s office but a courtroom.

    The Supreme Court has addressed the purpose and scope
of the FSIA on multiple occasions. In Verlinden B.V., the
Court addressed whether the FSIA exceeded the scope of
Article III of the Constitution and concluded that the FSIA
“contains a comprehensive set of legal standards governing
claims of immunity in every civil action against a foreign
state or its political subdivisions, agencies or
instrumentalities.” 461 U.S. at 488. Likewise, in Republic of
Austria, the Court considered whether the FSIA governed
pre-enactment conduct and stated that the FSIA “established
a comprehensive framework for resolving any claim of
sovereign immunity.” 541 U.S. at 699 (emphasis added). Six
years later, the Court addressed whether a foreign official
comes within the FSIA’s definition of “foreign state” and is,
therefore, subject to the Act. Samantar, 560 U.S. at 313–14.
Backing away from its prior expansive pronouncements
concerning the scope of the FSIA, the Court interpreted the
Act’s definition of “foreign state” as not including individual
foreign officials seeking immunity. Id. at 315–20. But the
Court reiterated that the FSIA does govern the immunity of
foreign state entities: “The FSIA was adopted . . . to address
a modern world where foreign state enterprises are every day
12      WHATSAPP V. NSO GROUP TECHNOLOGIES

participants in commercial activities, and to assure litigants
that decisions regarding claims against states and their
enterprises are made purely on legal grounds.” Id. at 323
(emphasis added) (internal quotation marks and citation
omitted). Considering that foreign sovereign immunity cases
involving foreign officials were “few and far between” prior
to the FSIA’s enactment, the Court’s initial expansive
pronouncements concerning the scope of the Act are not
surprising. Id.

     For purposes of resolving the present case, it is worth
retracing the Court’s interpretative analysis in Samantar.
The FSIA established that “‘a foreign state shall be immune
from the jurisdiction of the courts of the United States and
of the States’ except as provided in the Act.” Id. at 313
(quoting 28 U.S.C. § 1604). Where it applies, the FSIA takes
the entire field regarding application of immunity. If a party
seeking immunity is a “foreign state,” as defined in the Act,
the FSIA “is the sole basis for obtaining jurisdiction” over
that party. Id. at 314 (internal quotation marks and citation
omitted). In such a case, it is improper for courts to consider
common-law principles. Native Vill. of Kivalina, 696 F.3d at
856 (“[W]hen federal statutes directly answer the federal
question, federal common law does not provide a remedy
because legislative action has displaced the common law.”).
While “foreign state” could be defined as including only “a
body politic that governs a particular territory,” Congress
defined it more broadly. Samantar, 560 U.S. at 314. Under
the FSIA, “foreign state” includes a body politic, as well as
its “political subdivisions, agencies, and instrumentalities.”
Id.; 28 U.S.C. § 1603(a). And “agency or instrumentality” is
defined to include “any entity [that] is a separate legal
person, corporate or otherwise and . . . which is an organ of
a foreign state or political subdivision thereof, or a majority
of whose shares or other ownership interest is owned by a
          WHATSAPP V. NSO GROUP TECHNOLOGIES                             13

foreign state or political subdivision thereof.” 28 U.S.C.
§ 1603(b) (emphasis added); Samantar, 560 U.S. at 316
(“Congress had corporate formalities in mind.”); see also
EIE Guam Corp. v. Long Term Credit Bank of Japan, Ltd.,
322 F.3d 635, 640 (9th Cir. 2003) (noting that an entity can
be an organ of a foreign state even if it is involved in some
commercial affairs). Given these defined terms, and the
absence of any reference to individual foreign officials, 2 the
Supreme Court held that Congress did not intend for the
FSIA to govern immunity of foreign officials in part because
“the types of defendants listed [in the FSIA] are all entities.”
Samantar, 560 U.S. at 317 (emphasis added).

3. Foreign Sovereign Immunity & Private Entities

    Neither the Supreme Court nor this Court has answered
whether an entity that does not qualify as a “foreign state”
can claim foreign sovereign immunity under the common
law. It is clear under existing precedent that such an entity
cannot seek immunity under the FSIA. Whether such entity
can sidestep the FSIA hinges on whether the Act took the
entire field of foreign sovereign immunity as applied to
entities, or whether it took the field only as applied to foreign
state entities, as NSO suggests. The answer lies in the
question. The idea that foreign sovereign immunity could

     2
        We recognize that the FSIA literally includes “person” in the
definition of “agency or instrumentality,” but as the Supreme Court has
explained, the phrase “separate legal person, corporate or otherwise” in
§ 1603(b)(1) “typically refers to the legal fiction that allows an entity to
hold personhood separate from the natural persons who are its
shareholders or officers.” Samantar, 560 U.S. at 315. “It is similarly
awkward to refer to a person as an ‘organ’ of the foreign state . . . . [And]
the terms Congress chose simply do not evidence the intent to include
individual officials within the meaning of ‘agency or instrumentality.’”
Id. at 315–16.
14      WHATSAPP V. NSO GROUP TECHNOLOGIES

apply to non-state entities is contrary to the originating and
foundational premise of this immunity doctrine. Moreover,
there is no indication that Congress, in codifying the
restrictive theory of foreign sovereign immunity to promote
uniformity and ensure that immunity decisions are based on
law rather than politics, intended to exempt an entire
category of entities from its “comprehensive” regime. See 28
U.S.C. § 1603(b); Republic of Austria, 541 U.S. at 699.
While the FSIA was silent about immunity for individual
officials, that is not true for entities—quite the opposite.
Thus, we hold that an entity is entitled to foreign sovereign
immunity, if at all, only under the FSIA. If an entity does not
fall within the Act’s definition of “foreign state,” it cannot
claim foreign sovereign immunity. Period.

    Before diving into the details, we go back to the
beginning. Chief Justice Marshall explained that foreign
sovereign immunity arises from the recognition of the
“perfect equality and absolute independence of sovereigns.”
Schooner Exchange, 7 Cranch at 137. We give sovereign
immunity to other nations as an act of “grace and comity,”
Verlinden B.V., 461 U.S. at 486, so they will do the same for
us. This cooperative acknowledgement that each nation has
equal autonomy and authority promotes exchange and good
relationships between nations. See Schooner Exchange,
7 Cranch at 137; see also Siderman de Blake v. Republic of
Argentina, 965 F.2d 699, 718 (9th Cir. 1992) (quoting Chief
Justice Marshall’s discussion of the origins of sovereign
immunity); Butters v. Vance Int’l, Inc., 225 F.3d 462, 465
(4th Cir. 2000) (“[Sovereign] acts often have political,
cultural, and religious components. Judicial interference
with them would have serious foreign policy ramifications
for the United States.”). None of the purposes for
recognizing foreign sovereign immunity are served by
granting immunity to entities and actors that are neither
           WHATSAPP V. NSO GROUP TECHNOLOGIES                          15

sovereigns themselves nor are not acting on behalf of a
sovereign. Again, the very name of the doctrine—foreign
sovereign immunity—reflects this truth. Congress did not
displace this foundational premise when it enacted the FSIA.
See Samantar, 560 U.S. at 320 n.13 (“Congress is
understood to legislate against a background of common-law
. . . principles” (omission in original) (internal quotation
marks and citation omitted)).

    As noted above, Congress could have limited the FSIA’s
reach to only “a body politic that governs a particular
territory.” Id. at 314. It did not. It expanded the FSIA’s reach
to “any entity [that] is a separate legal person, corporate or
otherwise and . . . which is an organ of a foreign state or
political subdivision thereof, or a majority of whose shares
or other ownership interest is owned by a foreign state of
political subdivision thereof.” 28 U.S.C. § 1603(b)
(emphasis added). In defining what qualifies as a “foreign
state,” the FSIA necessarily defines the scope of foreign
sovereign immunity. An entity must be a sovereign or must
have a sufficient relationship to a sovereign to claim
sovereign-based immunity. Without such status or
relationship, there is no justification for granting sovereign
immunity. It is odd indeed to think that by not including a
category of entity within its definition of “foreign state,”
Congress intended for such entities to have the ability to seek
immunity outside its “comprehensive” statutory scheme. See
Republic of Austria, 541 U.S. at 699.

    This reasoning is supported by the expressio unius
exclusio alterius 3 interpretive canon. In creating a
“comprehensive set of legal standards governing claims of
immunity . . . against a foreign state or its political

   3
       The expression of one thing implies the exclusion of another.
16        WHATSAPP V. NSO GROUP TECHNOLOGIES

subdivisions, agencies or instrumentalities,” Verlinden B.V.,
461 U.S. at 488, Congress defined the types of foreign
entities—including,      specifically,    foreign     corporate
entities —that may claim immunity. 28 U.S.C. § 1603(b).
        4

The most reasonable interpretation then is that the definition
of “foreign state” forecloses immunity for any entity falling
outside such definition, particularly where “foreign state” is
defined broadly. 5 See Pfizer, Inc. v. Gov’t of India, 434 U.S.
308, 312–13 (1978) (noting that expansive statutory
language matched the underlying statute’s comprehensive
nature); Ingersoll-Rand Co. v. McClendon, 498 U.S. 133,
138–39 (1990) (explaining that defining a term broadly
underscored Congress’s intent that the underlying statutory
term be expansively applied). And the Supreme Court’s
holding in Samantar that individual foreign officials are not
subject to the FSIA does not defeat this interpretation
because, as the Court explained, the FSIA did not address, at

    4
      The Supreme Court has recognized that in enacting the FSIA,
“Congress was aware of settled principles of corporate law and legislated
within that context.” Dole Food Co. v. Patrickson, 538 U.S. 468, 474
(2003).
     5
       The D.C. Circuit recently relied on the common law in denying
foreign sovereign immunity to three United States citizens and a United
States limited liability corporation. Broidy Cap. Mgmt. LLC v. Muzin,
12 F.4th 789, 798 (D.C. Cir. 2021). When summarizing Samantar, the
court presumed without explanation that the common law applied to
“private entities or individuals.” Id. at 802. Unlike here, the parties in
Broidy agreed that the FSIA did not apply; the defendants made only
common-law arguments, and the defendant-entity was domestic, not
foreign. Id. at 792; see also NML Cap., Ltd., 573 U.S. at 142. The D.C.
Circuit did not make an explicit finding that foreign sovereign immunity
claims from foreign private entities should be analyzed under the
common law, and it did not explain its summary assertion that a private
entity can seek immunity under the common law despite the FSIA. See
Broidy, 12 F.4th at 802.
        WHATSAPP V. NSO GROUP TECHNOLOGIES                  17

all, immunity for individuals or natural persons. 560 U.S.
at 319 (“Reading the FSIA as a whole, there is nothing to
suggest we should read ‘foreign state’ in § 1603(a) to include
an official acting on behalf of the foreign state, and much to
indicate that this meaning was not what Congress enacted.”).

     Moreover, the Act’s definition of “foreign state” cannot
be divorced from the context that “[t]he FSIA was adopted
. . . to address a modern world where foreign state
enterprises are every day participants in commercial
activities.” Id. at 323 (emphasis added) (internal quotation
marks and citation omitted). Congress prohibited applying
foreign sovereign immunity to “strictly commercial acts.”
Id. at 312. So, a plaintiff who can show that a foreign
entity—even a direct sovereign like the Welsh
Government—was engaged in “a regular course of
commercial conduct or a particular commercial transaction
or act,” 28 U.S.C. § 1603(d), may defeat a claim of
immunity, see Pablo Star Ltd. v. Welsh Gov’t, 961 F.3d 555,
560 (2d Cir. 2020), cert. denied, 141 S. Ct. 1069 (2021);
28 U.S.C. § 1605(a)(2). It makes little sense to conclude that
the FSIA leaves open the possibility that a corporate entity
less connected to a sovereign than those meeting the
statutory definition of “foreign state” could seek immunity
for commercial conduct under a different immunity doctrine
while entities more connected to a sovereign—even a body
politic itself—could not. Especially where the other
immunity doctrine proffered, foreign official immunity, is as
narrowly focused on natural persons as the FSIA is broadly
focused on entities. See Samantar, 560 U.S. at 323 (finding
“no reason to believe that Congress saw as a problem, or
wanted to eliminate, the State Department’s role in
determinations regarding individual official immunity.”).
Instead, the omission of entities like NSO from the FSIA’s
definition of foreign states and their “political subdivisions,
18        WHATSAPP V. NSO GROUP TECHNOLOGIES

agencies, and instrumentalities” reflects a threshold
determination about the availability of foreign sovereign
immunity for such entities: they never qualify. 6

4. NSO’s Foreign Sovereign Immunity Claim

    Concluding that the FSIA governs all foreign sovereign
immunity claims brought by entities, as opposed to
individuals, makes this an easy case. NSO is a private
corporation that designs spyware technology used by
governments for law enforcement purposes. According to
NSO, its Pegasus technology is a program that was
“marketed only to and used only by sovereign governments”
and it allowed those governments “to intercept messages,
take screenshots, or exfiltrate a device’s contacts or
history.” 7 NSO’s clients choose how and when to use
Pegasus, not NSO. NSO simply licenses the technology and
provides “advice and technical support” at its customers’
direction.

    NSO does not contend that it meets the FSIA’s definition
of “foreign state,” and, of course, it cannot. It is not itself a
sovereign. 28 U.S.C. § 1603(a). It is not “an organ . . . or

     6
       In Butters, the Fourth Circuit extended the doctrine of domestic
derivative sovereign immunity, applicable to United States contractors,
to a United States corporation acting as an agent of a foreign state.
225 F.3d at 466. Butters did not discuss whether this common-law
doctrine also extends to foreign contractors acting on behalf of foreign
states. In any event, it is unclear what remains of such reasoning where
the Supreme Court has instructed that “any sort of immunity defense
made by a foreign sovereign in an American court must stand on the
Act’s text. Or it must fall.” Republic of Argentina v. NML Cap., Ltd.,
573 U.S. 134, 142 (2014).
    7
      NSO alleges that its customers include the Kingdom of Bahrain,
the United Arab Emirates, and Mexico.
          WHATSAPP V. NSO GROUP TECHNOLOGIES                          19

political subdivision” of a sovereign. Id. § 1603(b)(2). Nor
is a foreign sovereign its majority owner. Id. NSO is a
private corporation that provides products and services to
sovereigns—several of them. NSO claims that it should
enjoy the immunity extended to sovereigns because it
provides technology used for law-enforcement purposes and
law enforcement is an inherently sovereign function.
Whatever NSO’s government customers do with its
technology and services does not render NSO an “agency or
instrumentality of a foreign state,” as Congress has defined
that term. Thus, NSO is not entitled to the protection of
foreign sovereign immunity. And that is the end of our task.
There is no need to analyze whether NSO is entitled to
immunity under the common law and inquire how the State
Department would resolve this case. See WhatsApp Inc. v.
NSO Grp. Techs. Ltd., 472 F. Supp. 3d 649, 665 (N.D. Cal.
2020). Nor is it necessary to explain that neither the State
Department nor any court has ever applied foreign official
immunity to a foreign private corporation under the common
law, although this is a compelling fact indeed. 8 The proper
analysis begins and ends with the FSIA, the comprehensive
framework Congress enacted for resolving any entity’s




     8
       There is not a single documented instance of the State Department
recommending conduct-based immunity for a foreign private
corporation. See, e.g., Digest of U.S. Practice in International Law 2020,
at 403–09 (CarrieLyn D. Guymon, ed.); Digest of U.S. Practice in
International Law 2019, at 344–55 (CarrieLyn D. Guymon, ed.); Digest
of U.S. Practice in International Law 2018, at 410–13 (CarrieLyn D.
Guymon, ed.); Digest of U.S. Practice in International Law 2017, at 444–
55 (CarrieLyn D. Guymon, ed.); Digest of U.S. Practice in International
Law 2016, at 450–61 (CarrieLyn D. Guymon, ed.). Nor have we found
any case contemplating the same.
20      WHATSAPP V. NSO GROUP TECHNOLOGIES

claim of foreign sovereign immunity. See Republic of
Austria, 541 U.S. at 699; Samantar, 560 U.S. at 319.

     AFFIRMED.